Citation Nr: 1743498	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  14-02 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected eczema.

2.  Entitlement to service connection for left foot hallux valgus (bunion), post bunionectomy.

3.  Entitlement to a temporary total evaluation because of treatment for service-connected condition requiring convalescence.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel


INTRODUCTION

The Veteran served active duty in the U.S. Navy from January 1995 to May 2006.

This case comes before the Board of Veteran's Appeals (Board) on appeal from July 2011 rating decision by the Department of Veteran Affairs (VA) Regional Office (RO) in Waco, Texas.  The RO's July 2011 rating decision granted service connection for eczema and assigned a zero percent evaluation, and denied service connection for a left foot bunionectomy.  The Veteran filed a notice of disagreement in August 2011, to contest the RO's evaluation and denial.  

In April 2017, a videoconference hearing was held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claim for service connection for a left foot hallux valgus and an initial compensable rating for service-connected eczema, so that every possible consideration is afforded.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide a claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury, or disease in service.  See id.; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).

Here, the Veteran was diagnosed with a left foot hallux valgus on his enlistment physical examination.  In October 1996, the Veteran stated that he had left foot bunion pain that was a 7 out of 10.  The Veteran reported that he never had pain before, but now experiences the most pain from his foot when walking.  He added that he gets some relief from the pain by massaging it but it does not alleviate all the pain.  The treating physician noted that the cause of the pain was the bunion and prescribed Motrin and ice.  In a March 2011 VA examination, the VA examiner could not provide an opinion regarding whether the Veteran's left foot bunion was worsened or aggravated by active duty service.  The examiner reported that he would have to speculate on whether the left foot bunion was worsened or aggravated by active duty service.  Moreover, in a November 2013 medical opinion, a VA examiner opined that the Veteran's left foot hallux valgus was not worsened or aggravated by military service because the Veteran was able to perform all his duties during service and only complained of discomfort once.  However, during the April 2017 hearing, the Veteran provided testimony that he did not have any foot issues prior to service but developed pain during and after service, which led to his bunionectomy.  See April 2017 Hearing Transcript at 12-13.  The Veteran's testimony that he had pain in service and after due to his bunion must be considered for a medical opinion to be adequate.  Even more, the Veteran's testimony is supported by the service treatment record in that the Veteran reported never having pain in left foot prior to that time.  As the VA examiners' opinions fail to account for the Veteran's lay testimony and the medical evidence of record, a remand is necessary to obtain an addendum opinion.

The issue of temporary total evaluation because of treatment for service-connected condition requiring convalescence is inextricably intertwined with the issue of entitlement to service connection for left foot hallux valgus, which is being remanded for further adjudication.  Therefore, a final decision on the issue of entitlement for a temporary total evaluation because of treatment for service-connected condition requiring convalescence cannot be rendered at this time.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issues has been rendered).

As it pertains to the Veteran's service-connected eczema, during the April 2017 hearing, the Veteran indicated that his eczema had worsened specifically on his extremities.  See Hearing Transcript at 7-8.  Accordingly, remand is necessary to arrange for a new VA examination to determine the current severity of the Veteran's eczema.  See 38 C.F.R. § 3.327; see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  


Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and associate the records with the claims file.  All attempts to obtain these records must be documented in the claims file.

2.  The Veteran should be afforded an appropriate VA examination in order to determine the current severity of his eczema.  The entire record, to include a copy of this Remand, must be made available to and be reviewed by the examiner(s), and the examiner(s) must specifically acknowledge receipt and review of these materials in any reports generated.  Any indicated evaluations, studies, and tests should be conducted.

3.  In regards to the Veteran's left foot bunionectomy, return the claims file to the VA examiner who provided the November 2013 medical opinion.  The claims file, to include a copy of this Remand, must be made available, and the examination report must reflect that such a review was accomplished.  If the November 2013 examiner is not available, then a suitable VA examiner should provide the addendum.

The examiner must provide an addendum opinion addressing the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's left foot hallux valgus was aggravated (i.e., permanently worsened beyond its natural progression) by the Veteran's active duty service.

If aggravation is found, the examiner must address, to the extent possible. the following medical issues: (1) the baseline manifestations of the Veteran's hallux valgus prior to aggravation; and (2) the increased manifestations, which, in the examiner's opinion, are proximately due to the Veteran's active duty service.

The examiner must provide a thorough rational for his opinion.  Additionally, all lay statements provided by the Veteran regarding his hallux valgus must be considered and noted.  The Veteran is considered competent to report on the foot symptomology he experienced prior to, during and subsequent to his active duty service.  

The examiner is reminded that he term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If any decision is adverse to the Veteran, issue a supplemental statement of the case (SSOC) and allow the appropriate time for response before the claims file is returned to the Board for further appellate consideration.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


